NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,558,542 to A et al. (hereinafter A).

A discloses:
1. A fault isolation system comprising:
a configuration information generation unit, when given a set of constituent requirements, wherein the constituent requirement is information indicating a relationship between components (col. 11, lns. 32-59 and col. 17, lns. 23-30 configuration instructions submitted and translated; dependency graph created for configuration attributes), wherein the component is information representing a piece that constitutes a system by a predetermined data structure, generates configuration information representing the system, by repeating operation of replacing the constituent requirement with a set of more concrete constituent requirements according to a replacement rule (col. 24, lns. 40-54 and col. 24, ln. 64-col. 25, ln. 8 – configuration change automatically validated);
an attribute value setting unit that sets an attribute value of the component included in set of constituent requirements after replacement in the configuration information (col. 24, lns. 55-63 and Fig. 10, step 252 – attributes set according to configuration);
a verification program generation unit that generates, for each constituent requirement, a verification program for verifying whether parts in the system corresponding to the constituent requirement in the configuration information are normal or not, based on the attribute value (col. 24, ln. 64-col. 25, ln. 8);
a verification program execution unit that causes the system to execute the verification program (col. 25, lns. 23-25); and
a fault isolation unit that separates the part in the system where a fault may have occurred from the part where the fault has not occurred, according to whether execution result of the verification program is success or not (col. 25, lns. 25-35).

2. The fault isolation system according to claim 1, wherein verification program execution unit causes the system to execute the verification program associated with the constituent requirement belonging to the set of constituent requirements that was first given, and repeats, in case the execution result of the verification program is not success, operation of causing the system to execute the verification program associated with the constituent requirement, for each constituent requirement belonging to the set of constituent requirements replaced from the constituent requirement (col. 24, lns. 40-54 and Fig. 10 – configuration automation occurs for each configuration change).

3. The fault isolation system according to claim 1, wherein the verification program execution unit causes the system to execute the verification program associated with the constituent requirement, for each individual constituent requirement included in the configuration information (col. 25, lns. 36-47).

4. The fault isolation system according to claim 1, further comprising:
an execution timing control unit that causes the verification program execution unit to start operation of causing the system to execute the verification program at a predetermined timing (col. 24, lns. 44-54).

5. The fault isolation system according to claim 1, further comprising:
a verification item storage unit that stores a verification item that is information describing an instruction to be executed by the system using a variable, the verification item being according to types of constituent requirements (col. 11, ln. 60-col. 12, ln. 14),
wherein the attribute value setting unit,
for each constituent requirement after replacement in the configuration information, uses attribute value constraint condition associated with the replacement rule used for deriving the constituent requirement, and sets the attribute value of the component included in the constituent requirement after replacement (col. 24, lns. 55-63, col. 25, lns. 9-22 and Fig. 10, step 252), and
the verification program generation unit
generates, for each constituent requirement in the configuration information, the verification program associated with the constituent requirement, by assigning the attribute value of the component included in the constituent requirement to the variable described in the verification item according to type of the constituent requirement (col. 25, lns. 23-35).

	Claim 6 is a method that is identical to the steps performed by the system of claim 1, and is rejected under the same rationale.

	Claim 7 is a non-transitory computer-readable recording medium that performs identical steps as the system of claim 1, and is rejected under the same rationale.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. – Medium having recorded therein network configuration verification program, network configuration verification method, and network configuration verification apparatus.
Mishkevich et al. – Computer network asset management.
Greer – Flexible remote server validation.
Fukuda – Verification automation apparatus, verification automation method, and computer-readable recording medium.
Toeroe et al. – Reducing a test suite for re-testing configured instances in a production environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113